Citation Nr: 1719059	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for human papilloma virus (HPV).

2. Entitlement to service connection for genital herpes.


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 2005 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for sinusitis, genital herpes, and HPV.

In April 2017, during the pendency of the present appeal, the RO granted service connection for chronic rhinitis, claimed as sinusitis.  As this was a full grant of the benefit sought, the claim for service connection for sinusitis is no longer on appeal.

In March 2012, the Veteran requested a Board videoconference hearing.  In April 2017, she withdrew her request for hearing.

The record reflects that VA-generated evidence has been added to the claims file since the genital herpes claim was last adjudicated in a February 2012 Statement of the Case (SOC).  In this regard, the Veteran underwent VA examinations for genital herpes in August 2012 and November 2016, after the SOC, and a supplemental statement of the case (SSOC) was not issued with consideration of these new VA examination reports.  However, this is a harmless error in light of the grant of service connection for genital herpes in this decision. 

The Veteran appointed John F. Dowd, attorney-at-law, as her representative in November 2010, which effectively revoked the prior representation by Disabled American Veterans.  In September 2014, the Veteran appointed Christine K. Clemens, attorney-at-law, as her representative, which effectively revoked the prior representation by John F. Dowd. 




FINDINGS OF FACT

1. In April 2017, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that she wished to withdraw her appeal for service connection for HPV.

2. The Veteran's current genital herpes is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran seeking service connection for HPV have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for service connection for genital herpes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected an appeal from a February 2010 rating decision that, in pertinent part, denied service connection for HPV.  However, in an April 2017 statement, the Veteran's representative indicated that she wished to withdraw her appeal service connection for HPV.  Once the Board received the representative's statement withdrawing the claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the claim for service connection for HPV, and it is therefore dismissed.  38 U.S.C.A. § 7105(d)(5).

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Genital herpes is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for genital herpes.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for Genital Herpes - Analysis

The Veteran contends that her current genital herpes initially manifested during service.

Initially, the Board finds that the medical evidence demonstrates a current diagnosis of genital herpes.  See November 2016 VA examination report.

Next, the Board notes that the Veteran's service treatment records document a diagnosis of and treatment for genital herpes during service.  See March 2007 and August 2008 service treatment records.

Turning to the issue of etiology, the weight of the evidence supports a finding that the Veteran's current genital herpes is etiologically related to service.  The March 2010 VA examination report indicated that the Veteran's diagnosed herpes had existed since 2006, with intermittent symptoms.  The symptoms occurred as often as three times a year, with each occurrence lasting seven days.  The March 2010 VA examiner indicated that there was no pathology to render a diagnosis of herpes.  However, this lack of pathology at the time of the VA examination is not dispositive, as the VA examiner also indicated that the symptoms were intermittent.  As the condition is intermittent and was not active at the time of the March 2010 VA examination, this examination was inadequate and has little probative value.  

The November 2016 VA examination report indicates that the Veteran's current genital herpes is at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted the evidence of treatment for genital herpes in the Veteran's service treatment records, and opined that it is at least as likely as not that her current genital herpes is a continuation of the genital herpes that was diagnosed in service.  The November 2016 VA examination was adequate.  The VA examiner's opinion is highly probative as it was based on a thorough examination, included a detailed description of the Veteran's history of intermittent recurrences of genital herpes during service and since service, and provided a detailed rationale to support the opinion.  For these reasons, the probative value of the November 2016 VA examination report greatly outweighs the probative value of the inadequate March 2010 VA examination report.

As explained above, the Veteran's current genital herpes meets all three elements for service connection, as there was an in-service injury, there is a current diagnosis of genital herpes, and there is a nexus between the current diagnosis and in-service injury.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for genital herpes have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's current genital herpes manifested in service and is etiologically related to service.  Accordingly, service connection for genital herpes is granted.


ORDER

The appeal seeking service connection for HPV is dismissed per the Veteran's request.

Service connection for genital herpes is granted.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


